             Case 2:19-cv-06103-CJC-~.,JU Document 27~ Filed 11/27/19 Pine 1 of 16 Page ID #:96



         1 Michael D. Adams (State Bar No. 185835)
           madams@rutan.com                                            ~!~ ~~
         2 Alejandro S. Angulo (State Bar No. 217823)       CLERK, U.S. DIS'~~='~~TCOURT
           aangulo@rutan.com
         3 Meredith L. Williams (State Bar No. 292888)       I,
           mwilliams rutan.com                                   DEC - 9 2019
         4 RUTAN     &    JCKER,    LLP
           611 Anton Boulevard, Suite 1400
         S Costa Mesa, California 92626-1931
           Telephone: 714-641-5100
                                                          8Y             ~
                                                          CENTRA "~ ~ ~ "'     CALIFORNIA
                                                                                  DEPUTY

      i  6 Facsimile: 714-546-9035
~        7
           Attorne s for Defendant
6.~i       LULAI~OE,LLC
~~ $                                UNITED STATES DISTRICT COURT
m
                                  CENTRAL DISTRICT OF CALIFORNIA
         9
 ~
 ~      10
   ~:v~
        11 UNICOLORS,INC., a California            Case No. 2:19-cv-061;03f~C(PJWx)
           Corporation,
        12                                         Judge: Hon. Corm c J. Carney
                         Plaintiff,
        13                                                        l STI ULATED
                  vs.                                ROTECTIVE O ER
        14
           DOLLAR GENERAL CORPORATION, Date Action Filed: Jul~.l
        15 individually and d/b/a "Bobbie Brooks," Trial Date:              None
           a Tennessee Lorporation; STAR RIDE
        16 KIDS,INC. a New York Corporation;
           SUNFLOWER IMPORTS,a business
        17 entity ofform unknown, individually and
           d/b/a "California Woman";FORMAN
        18 MILLS,INC., a Pennsylvania
           Corporation; INDIA BOUTIQUE,INC.,
        19 individually and d/b/a "Isla Bonita," a
           Florida Corporation; HOT RAGS,INC.,
        20 an Illinois Corporation; LULAROE,
           LLC, a California Limited Liability
        21 Company; rANABERIE,a New York
           business entity ofform unknown; and
        22 DOES 1 through 10,
                 23                         Defendants.
                 24
                 25              Defendant LuLaRoe, LLC and Plaintiff Unicolors, Inc.(collectively, "the
                 26 parties") hereby jointly stipulate and request that this court enter the following
                 ?'7 Protective Order governing the production and use of confidential information:
                 28
 Rutan 8 Tucker, LLP                                                              Case No. 2:19-cv-06103 CJC(PJWx)
  attorneys of la~v                                                                     [PROPOSED]STIPULATED
                       2835/033910-0020
                       iaauziov.i nu/2vi9                         -1-                        PROTECTIVE ORDER
           Case 2:19-cv-06103-CJC-r ., JV Document 27 Filed 11/27/19 Fine 2 of 16 Page ID #:97



                      1 1.        PURPOSES AND LIMITATIONS
                     2            Discovery in this action is likely to involve production of confidential,
                     3 proprietary, or private information for which special protection from public
                     4 disclosure and from use for any purpose other than prosecuting this litigation may
                     5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                     6 enter the following Stipulated Protective Order. The parties acknowledge that this
                     7 Order does not confer blanket protections on all disclosures or responses to
                     8 discovery and that the protection it affords from public disclosure and use extends
                     9 only to the limited information or items that are entitled to confidential treatment
                 10 under the applicable legal principles. The parties further acknowledge, as set forth in
                 1 1 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                 12 file confidential information under seal; Civil Local Rule 79-5 sets forth the
                 13 procedures that must be followed and the standards that will be applied when a party
                 14 seeks permission from the court to file material under seal.
                 15                B. GOOD CAUSE STATEMENT
                 16                This action is likely to involve trade secrets, customer and pricing lists and
                 17 other valuable research, development, commercial, financial and/or technical
                 18 information for which special protection from public disclosure and from use for
                 19 any purpose other than prosecution of this action is warranted. Such confidential
                20 materials and information consist of, among other things, confidential business or
                21 financial information, information regarding purchase and sale prices of materials
                22 by suppliers, manufacturers, importers or distributors, information regarding
                23 business practices, information regarding the creation, purchase or sale of consumer
                24 products, or other confidential commercial information (including information
                25 implicating privacy rights of third parties), information generally unavailable to the
                26 public, or which may be privileged or otherwise protected from disclosure under
                27 state offederal rules, court rules, case decisions, or common law. Accordingly, to
                28 expedite the flow of information, to facilitate the prompt resolution of disputes over
Ratan 8 Tucker, ~~P                                                                     Case No. 2:19-cv-06103 CJC(PJWx)
 attorneys at la~v                                                                            [PROPOSED] STIPULATED
                         2835/033910-0020
                         iaaozio9.i aunvi9                             -2-                         PROTECTIVE ORDER
           Case 2:19-cv-06103-CJC-r ,,J~l Document 27 Filed 11/27/19 Forge 3 of 16 Page ID #;98



                      1 ~ confidentiality of discovery materials, to adequately protect information the parties
                  2 are entitled to keep confidential, to ensure that the parties are permitted reasonable
                  3 necessary uses of such material in preparation for and in the conduct of trial, to
                  4 address their handling at the end of the litigation, and serve the ends ofjustice, a
                  5 protective order for such information is justified in this matter. It is the intent of the
                  6 parties that information will not be designated as confidential for tactical reasons
                  7 and that nothing be so designated without a good faith belief that it has been
                  8 maintained in a confidential, non-public manner, and there is good cause why it
                  9 should not be part of the public record of this case.
                10 2.             DEFINITIONS
                11                2.1          Action: This pending federal law suit.
                12                2.2          Challen ink Party: a Party or Non-Party that challenges the
                13 designation of information or items under this Order.
                14                2.3          "CONFIDENTIAL" Information or Items: information (regardless of
                 15 how it is generated, stored or maintained) or tangible things that qualify for
                 16 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                 17 the Good Cause Statement.
                18                2.4          "ATTORNEYS EYES ONLY"Information or Items: information
                 19 (regardless of how it is generated, stored or maintained) or tangible things that
                20 qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
                21 above in the Good Cause Statement that, due to the inherent trade secret nature and
                22 competitive advantage maintained by one or both parties is only viewable by
                23 counsel for the parties and other persons specified below.
                24                2.5          Counsel: Outside Counsel of Record and House Counsel (as well as
                25 their support staff.
                26                2.6          Desi~n    ~Party: a Party or Non-Party that designates information or
                27 items that it produces in disclosures or in responses to discovery as
                28~"CONFIDENTIAL" or "ATTORNEYS EYES ONLY."
Rucan s Tuek.r, ~~P                                                                        Case No. 2:19-cv-06103 CJC(PJWx)
 attorneys at few                                                                                [PROPOSED]STIPULATED
                         2s3sios3~io-oozo
                         iaaa2~o9.i a~irz~n9                               -3-                        PROTECTIVE ORDER
           Case 2:19-cv-06103-CJC-r ,,dV Document 27 Filed 11/27/19 Forge 4 of 16 Page ID #:99


                      1               2.7            Disclosure or Discovery Material: all items or information, regardless
                    2 of the medium or manner in which it is generated, stored, or maintained (including,
                    3 among other things, testimony, transcripts, and tangible things), that are produced or
                    4 generated in disclosures or responses to discovery in this matter.
                    5                 2.8            Expert: a person with specialized knowledge or experience in a matter
                    6 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                    7 an expert witness or as a consultant in this Action.
                    8                 2.9            House Counsel: attorneys who are employed as in-house counsel to a
                    9 party to this Action. House Counsel does not include Outside Counsel of Record or
                 10 any other outside counsel.
                11                    2.10 Non-Party: any natural person, partnership, corporation, association, or
                12 other legal entity not named as a Party to this action.
                 13                   2.11 Outside Counsel of Record: attorneys who are not employees of a
                 14 party to this Action but are retained to represent or advise a party to this Action and
                 15 have appeared in this Action on behalf of that party or are affiliated with a law firm
                 16 which has appeared on behalf ofthat party, and includes support staff.
                 17                   2.12 etP            : any party to this Action, including all of its officers, directors,
                 18 employees, consultants, retained experts, and Outside Counsel of Record (and their
                 19 support staffs).
                20                    2.13 Producin~Partv_: a Party or Non-Party that produces Disclosure or
                21 Discovery Material in this Action.
                22                    2.14 Professional Vendors: persons or entities that provide litigation
                23 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                25 and their employees and subcontractors.
                26                    2.15 Protected Material: any Disclosure or Discovery Material that is
                27 designated as "CONFIDENTIAL" or "ATTORNEYS EYES ONLY."
                28                    2.16 Receivin~PartY: a Party that receives Disclosure or Discovery Material
Rutan 6 Tueker, LLP                                                                                 Case No. 2:19-cv-U61U3 CJC(PJWx)
 attorneys al dew                                                                                         [PROPOSED]STIPULATED
                          2835/033910-0020
                          i aaoz i o~.i a i irz~na                                 -4-                         PROTECTIVE ORDER
           Case 2;19-cv-06103-CJC-I-„rV Document 27 Filed 11/27/19 Pure 5 of 16 Page ID #:100



                      1 from a Producing Party.
                    2 3.           SCOPE
                    3              The protections conferred by this Stipulation and Order cover not only
                    4 Protected Material (as defined above), but also(1) any information copied or
                    5 extracted from Protected Material;(2) all copies, excerpts, summaries, or
                    6 compilations of Protected Material; and (3) any testimony, conversations, or
                    7 presentations by Parties or their Counsel that might reveal Protected Material.
                    8              Any use ofProtected Material at trial shall be governed by the orders of the
                    9 trial judge. This Order does not govern the use ofProtected Material at trial.
                 10 4.             DURATION
                 11                Even after final disposition ofthis litigation, the confidentiality obligations
                 12 imposed by this Order shall remain in effect until a Designating Party agrees
                 13 otherwise in writing or a court order otherwise directs. Final disposition shall be
                 14 deemed to be the later of(1) dismissal of all claims and defenses in this Action, with
                 15 or without prejudice; and (2) final judgment herein after the completion and
                 16 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                 17 including the time limits for filing any motions or applications for extension oftime
                 18 pursuant to applicable law.
                 19 5.             DESIGNATING PROTECTED MATERIAL
                20                 5.1          Exercise of Restraint and Care in Desi natin~ Material for Protection.
                21 Each Party or Non-Party that designates information or items for protection under
                22 this Order must take care to limit any such designation to specific material that
                23 qualifies under the appropriate standards. The Designating Party must designate for
                24 protection only those parts of material, documents, items, or oral or written
                25 communications that qualify so that other portions of the material, documents,
                26 items, or communications fox which protection is not warranted are not swept
                27 unjustifiably within the ambit of this Order.
                28                 Mass, indiscriminate, or routinized designations are prohibited. Designations
RU[an 8 Tueket, LLP                                                                         Case No. 2:19-cv-06103 CJC(PJWx)
 attorneys at taw                                                                                 [PROPOSED]STIPiJLATED
                        28351033910.0020
                        i~~ox tog. i ai ia~n9                               -5-                        PROTECTIVE ORDER
           Case 2:19-cv-06103-CJC-F _ ~V Document 27 Filed 11/27/19 Paye 6 of 16 Page ID #:101



                      1 that are shown to be clearly unjustified or that have been made for an improper
                      2 purpose (e.g., to unnecessarily encumber the case development process or to impose
                      3 unnecessary expenses and burdens on other parties) may expose the Designating
                      4 Party to sanctions.
                      5            If it comes to a Designating Party's attention that information or items that it
                    6 designated for protection do not qualify for protection, that Designating Party must
                      7 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                      8            5.2         Manner and Timing of Designations. Except as otherwise provided in
                    9 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                 10 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                 1 1 under this Order must be clearly so designated before the material is disclosed or
                 12 produced.
                 13                Designation in conformity with this Order requires:
                 14                            (a)for information in documentary form (e.g., paper or electronic
                 15 documents, but excluding transcripts of depositions or other pretrial or trial
                 16 proceedings), that the Producing Party affix at a minimum,the legend
                 17 "CONFIDENTIAL"(hereinafter "CONFIDENTIAL legend") or the legend
                 18 "ATTORNEYS EYES ONLY"(hereinafter "ATTORNEYS EYES ONLY legend"),
                 19 to each page that contains protected material. If only a portion or portions of the
                20 material on a page qualifies for protection, the Producing Party also must clearly
                21 identify the protected portions)(e.g., by making appropriate markings in the
                22 margins).
                23                 A Party or Non-Party that makes original documents available for inspection
                24 need not designate them for protection until after the inspecting Party has indicated
                25 which documents it would like copied and produced. During the inspection and
                26 before the designation, all ofthe material made available for inspection shall be
                27 deemed "CONFIDENTIAL" or "ATTORNEYS EYES ONLY." After the
                28 inspecting Party has identified the documents it wants copied and produced, the
Rutan 8 Tuekor, LLP                                                                        Case No. 2:1.9-cv-06]03 CJC(PJWx)
 attorneys at law                                                                                [PROPOSED]STIPULATED
                          zessros3vio•oo20
                          iaao2io9.i eiia~n9                               -6-                         PROTECTIVE ORDER
           Case 2:19-cv-06103-CJC-F,.~V Document 27 Filed 11/27/19 Pura 7 of 16 Page ID #:102



                      1 Producing Party must determine which documents, or portions thereof, qualify for
                      2 protection under this Order. Then, before producing the specified documents, the
                      3 Producing Party must affix the "CONFIDENTIAL legend" or the "ATTORNEYS
                  4 EYES ONLY legend" to each page that contains Protected Material. If only a
                      5 portion or portions ofthe material on a page qualifies for protection, the Producing
                  6 Party also must clearly identify the protected portions)(e.g., by making appropriate
                  7 markings in the margins).
                      8           (b)for testimony given in depositions that the Designating Party identify the
                  9 Disclosure or Discovery Material on the record, before the close of the deposition all
                 10 protected testimony.
                 11               (c)for information produced in some form other than documentary and
                 12 for any other tangible items, that the Producing Party affix in a prominent place on
                 13 the exterior ofthe container or containers in which the information is stored the
                 14 legend "CONFIDENTIAL" or "ATTORNEYS EYES ONLY." If only a portion or
                 15 portions of the information warrants protection, the Producing Party, to the extent
                 16 practicable, shall identify the protected portion(s).
                 17                 5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent
                 18 failure to designate qualified information or items does not, standing alone, waive
                 19 the Designating Party's right to secure protection under this Order for such material.
                20 ~Jpon timely correction of a designation, the Receiving Party must make reasonable
                21 efforts to assure that the material is treated in accordance with the provisions of this
                22 Order.
                23 6.               CHALLENGING CONFIDENTIALITY DESIGNATIONS
                24                 6.1         Timing of Challenges. Any Party or Non-Party may challenge a
                25 designation of confidentiality at any time that is consistent with the Court's
                26 Scheduling Order.
                27                 6.2         Meet and Confer. The Challenging Party shall initiate the dispute
                28 resolution process under Local Rule 37.1, et seg. Any discovery motion must strictly
Rucan a ruckor. ~~r                                                                         Case No. 2:19-cv-06103 CJC(PJWx)
 attorneys at law                                                                                 [PROPOSED]STIPULATED
                          2835/033910-0020
                          iaaozio9.i aiimiiv                               -7-                         PROTECTIVE ORDER
           Case 2;19-cv-06103-CJC-F„~V Document 27 Filed 11/27/19 Page 8 of 16 Page ID #:103



                      1 comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
                      2             6.3         Burden. The burden of persuasion in any such challenge proceeding
                      3 shall be on the Designating Party. Frivolous challenges, and those made for an
                    4 improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
                      5 other parties) may expose the Challenging Party to sanctions. Unless the
                    6 Designating Party has waived or withdrawn the confidentiality designation, all
                    7 parties shall continue to afford the material in question the level of protection to
                      8 which it is entitled under the Producing Party's designation until the Court rules on
                    9 the challenge.
                 10 7.              ACCESS TO AND USE OF PROTECTED MATERIAL
                 11                 7.1         Basic Principles. A Receiving Party may use Protected Material that is
                 12 disclosed or produced by another Party or by a Non-Party in connection with this
                 13 Action only for prosecuting, defending, or attempting to settle this Action. Such
                 14 Protected Material may be disclosed only to the categories of persons and under the
                 15 conditions described in this Order. When the Action has been terminated, a
                 16 Receiving Party must comply with the provisions of section 13 below(FINAL
                 17 DISPOSITION).
                 18                 Protected Material must be stored and maintained by a Receiving Party at a
                 19 location and in a secure manner that ensures that access is limited to the persons
                20 authorized under this Order.
                21                  7.2         Disclosure of"CONFIDENTIAL"Information or Items. Unless
                22 otherwise ordered by the court or permitted in writing by the Designating Party, a
                23 Receiving Party may disclose any information or item designated
                24 "CONFIDENTIAL" only to:
                25                 (a)the Receiving Party's Outside Counsel of Record in this Action, as well as
                26 employees of said Outside Counsel of Record to whom it is reasonably necessary to
                27 disclose the information for this Action;
                28                 (b) the officers, directors, and employees (including House Counsel) of the
Rutan 8 Tueker, ALP                                                                         Case No. 2:19-cv-06103 CJC(PJWx)
 attorneys at taw                                                                                 [PROPOSED]STIPULATED
                          2835/033910.0020
                          iaaoziov.i eiirz~n9                              -8-                         PROTECTIVE ORDER
           Case 2:19-cv-06103-CJC-~ .,JV Document 27 Filed 11/27/19 Fine 9 of 16 Page ID #:104



                      1 Receiving Party to whom disclosure is reasonably necessary for this Action;
                      2            (c)Experts (as defined in this Order) of the Receiving Party to whom
                      3 disclosure is reasonably necessary for this Action and who have signed the
                    4 "Acknowledgment and Agreement to Be Bound"(Exhibit A);
                      5            (d)the court and its personnel;
                    6              (e) court reporters and their staff;
                      7            (fl professional jury or trial consultants, mock jurors, and Professional
                      8 Vendors to whom disclosure is reasonably necessary for this Action and who have
                    9 signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
                 10                (g)the author or recipient of a document containing the information or a
                 1 1 custodian or other person who otherwise possessed or knew the information;
                 12                (h) during their depositions, witnesses, and attorneys for witnesses, in the
                 13 Action to whom disclosure is reasonably necessary provided:(1)the deposing party
                 14 requests that the witness sign the form attached as Exhibit 1 hereto; and (2)they will
                 15 not be permitted to keep any confidential information unless they sign the
                 16 "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise
                 17 agreed by the Designating Party or ordered by the court. Pages of transcribed
                 18 deposition testimony or exhibits to depositions that reveal Protected Material may
                 19 be separately bound by the court reporter and may not be disclosed to anyone except
                20 as permitted under this Stipulated Protective Order; and
                21                 (i) any mediator or settlement officer, and their supporting personnel,
                22 mutually agreed upon by any of the parties engaged in settlement discussions.
                23                  7.3       Disclosure of"ATTORNEYS EYES ONLY"Information or Items.
                24 Unless otherwise ordered by the court or permitted in writing by the Designating
                25 Party, a Receiving Party may disclose any information or item designated
                26 "ATTORNEYS EYES ONLY" only to:
                27                 (a)the Receiving Party's Outside Counsel of Record in this Action;
                28                 (b)Experts (as defined in this Order) of the Receiving Party to whom
Rutan 8 Tucker, ~~v                                                                     Case No. 2:19-cv-06103 CJC(PJWx)
 attorneys at law                                                                             [PROPOSED]STIPULATED
                          2835/033910-0020
                          ~aaozio9.i aiimn9                               -9-                       PROTECTIVE ORDER
         Case 2:19-cv-06103-CJC-P..,~ Document 27 Filed 11/27/19 Pays 10 of 16 Page ID #:105



                     1 disclosure is reasonably necessary for this Action and who have signed the
                     2 "Acknowledgment and Agreement to Be Bound"(Exhibit A);
                     3            (c) the court and its personnel;
                    4             (d)court reporters and their staff;
                     5            (e) professional jury or trial consultants, mock jurors, and Professional
                    6 Vendors to whom disclosure is reasonably necessary for this Action and who have
                     7 signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
                     8            (~ the author or recipient of a document containing the information or a
                     9 custodian or other person who otherwise possessed or knew the information;
                10                (g) any mediator or settlement officer, and their supporting personnel,
                1 1 mutually agreed upon by any of the parties engaged in settlement discussions.
                12 8.              PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                13 IN OTHER LITIGATION
                14                 If a Party is served with a subpoena or a court order issued in other litigation
                15 that compels disclosure of any information or items designated in this Action as
                16 "CONFIDENTIAL" or "ATTORNEYS EYES ONLY," that Party must:
                17                (a) promptly notify in writing the Designating Party. Such notification shall
                18 include a copy of the subpoena or court order;
                19                (b)promptly notify in writing the party who caused the subpoena or order to
               20 issue in the other litigation that some or all of the material covered by the subpoena
               21 or order is subject to this Protective Order. Such notification shall include a copy of
                22 this Stipulated Protective Order; and
                23                (c) cooperate with respect to all reasonable procedures sought to be pursued
               24 by the Designating Party whose Protected Material may be affected. If the
               25 Designating Party timely seeks a protective order, the Party served with the
               26 subpoena or court order shall not produce any information designated in this action
               27 as "CONFIDENTIAL" or "ATTORNEYS EYES ONLY" before a determination by
               28 the court from which the subpoena or order issued, unless the Party has obtained the
RUWn 8 Tueker, ~~a                                                                      Casc Nn. 2:19-cv-06103 CJC(PJWx)
 attorneys at yew                                                                             [PROPOSED]STIPULATED
                         2835/033910-0020
                         iaaoziov.i a~imne                              -10-                       PROTECTIVE ORDER
          Case 2:19-cv-06103-CJC-i-.,✓V Document 27 Filed 11/27/19 Paye 11 of 16 Page ID #:106



                      1 Designating Party's permission. The Designating Party shall bear the burden and
                      2 expense of seeking protection in that court of its confidential material and nothing in
                      3 these provisions should be construed as authorizing or encouraging a Receiving
                      4 Party in this Action to disobey a lawful directive from another court.
                      5 9.          ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO B~
                      6 PRODUCED IN THIS LITIGATION
                      7            (a) The terms ofthis Order are applicable to information produced by a Non-
                      8 Parry in this Action and designated as "CONFIDENTIAL" or "ATTORNEYS
                      9 EYES ONLY." Such information produced by Non-Parties in connection with this
                 10 litigation is protected by the remedies and relief provided by this Order. Nothing in
                 1 1 these provisions should be construed as prohibiting allon-Party from seeking
                 12 additional protections.
                 13                (b)In the event that a Party is required, by a valid discovery request, to
                 14 produce allon-Party's confidential information in its possession, and the Party is
                 15 subject to an agreement with the Non-Party not to produce the Non-Party's
                 16 confidential information, then the Party shall:
                 17                           (1) promptly notify in writing the Requesting Party and the Non-Party
                 18 that some or all of the information requested is subject to a confidentiality
                 19 agreement with allon-Party;
                20                            (2) promptly provide the Non-Party with a copy of the Stipulated
                21 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                22 specific description of the information requested; and
                23                            (3) make the information requested available for inspection by the
                24 Non-Party, if requested.
                25                 (c)If the Non-Party fails to seek a protective order from this court within
                26 14 days of receiving the notice and accompanying information, the Receiving Party
                27 may produce the Non-Party's confidential information responsive to the discovery
                28 request. Ifthe Non-Party timely seeks a protective order, the Receiving Party shall
Rutan 8 Tuckor, LLP                                                                       Case No. 2:19-cv-06]03 CJC(PJWx)
 attorneys at law                                                                               [PROPOSED]STIPULATED
                          2835/033910-0020
                          ~aaozio9.i aiimn9                              -I 1-                        PROTECTIVE O1tDER
          Case 2:19-cv-06103-CJC-P~.~ Document 27 Filed 11/27/19 Payer 12 of 16 Page ID #:107



                      1 not produce any information in its possession or control that is subject to the
                    2 confidentiality agreement with the Non-Party before a determination by the court.
                    3 Absent a court order to the contrary, the Non-Party shall bear the burden and
                    4 expense of seeking protection in this court of its Protected Material.
                    5 10.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                    6              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                    7 ~ Protected Material to any person or in any circumstance not authorized under this
                    8 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                    9 writing the Designating Party of the unauthorized disclosures,(b) use its best efforts
                 10 to retrieve all unauthorized copies of the Protected Material,(c)inform the person or
                 1 1 persons to whom unauthorized disclosures were made of all the terms of this Order,
                 12 and (d)request such person or persons to execute the "Acknowledgment and
                 13 Agreement to Be Bound" that is attached hereto as Exhibit A.
                 14 1 1.           INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                 15 PROTECTED MATERIAL
                 16                When a Producing Party gives notice to Receiving Parties that certain
                 17 inadvertently produced material is subject to a claim of privilege or other protection,
                 18 the obligations ofthe Receiving Parties are those set forth in Federal Rule of Civil
                 19 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                20 may be established in an e-discovery order that provides for production without
                21 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                22 as the parties reach an agreement on the effect of disclosure of a communication or
                23 information covered by the attorney-client privilege or work product protection, the
                24 parties may incorporate their agreement in the stipulated protective order submitted
                25 to the court.
                26 12.             MISCELLANEOUS
                27                 12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                28 person to seek its modification by the Court in the future.
Rut1n 8 Tucker, ~~P                                                                    Case No. 2:19-cv-06103 CJC(PIWx)
 attorneys at taw                                                                            [PROPOSED]STIPULATED
                         2835/033910-0020
                         1a4o2109.1 a](/27/19                         -12-                        PROTECTIVE ORDER
          Case 2:19-cv-06103-CJC-E _ rV Document 27 Filed 11/27/19 Pine 13 of 16 Page ID #:108



                     1              12.2 Right to Assert Other Objections. By stipulating to the entry of this
                     2 Protective Order no Party waives any right it otherwise would have to object to
                     3 disclosing or producing any information or item on any ground not addressed in this
                     4 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                     5 ground to use in evidence of any of the material covered by this Protective Order.
                     6              12.3 Filing Protected Material. A Party that seeks to file under seal any
                     7 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                     8 only be filed under seal pursuant to a court order authorizing the sealing ofthe
                     9 specific Protected Material at issue. If a Party's request to file Protected Material
                10 under seal is denied by the court, then the Receiving Party may file the information
                1 1 in the public record unless otherwise instructed by the court.
                12 13.             FINAL DISPOSITION
                13                 After the final disposition of this Action, as defined in paragraph 4, within 60
                14 days of a written request by the Designating Party, each Receiving Party must return
                15 all Protected Material to the Producing Party or destroy such material. As used in
                16 this subdivision,"all Protected Material" includes all copies, abstracts, compilations,
                17 summaries, and any other format reproducing or capturing any of the Protected
                18 Material. Whether the Protected Material is returned or destroyed, the Receiving
                19 Party must submit a written certification to the Producing Party(and, if not the same
                20 person or entity, to the Designating Party) by the 60 day deadline that(1)identifies
                21 (by category, where appropriate) all the Protected Material that was returned or
                22 destroyed and (2)affirms that the Receiving Party has not retained any copies,
               23 abstracts, compilations, summaries or any other format reproducing or capturing any
               24 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
               25 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
               26 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
               27 reports, attorney work product, and consultant and expert work product, even if such
               28 materials contain Protected Material. Any such archival copies that contain or
RuWn 8 Tucker, LLP                                                                     Case No. 2:19-cv-06103 CJC(PJWx)
 attorneys at taw                                                                             PROPOSED STIPULATED
                         2835/033910-0020
                         iaaoziov.i a~imn9                            -13-                         PR01'ECTIVE ORDER
          Case 2:19-cv-06103-CJC-P.,.r Document 27 Filed 11/27/19 Payz 14 of 16 Page ID #:109



                      1 constitute Protected Material remain subject to this Protective Order as set forth in
                      2 Section 4(DURATION).
                      3 14.         Any violation of this Order may be punished by any and all appropriate
                      4 measures including, without limitation, contempt proceedings and/or monetary
                      5 sanctions.
                      6             IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
                      7

                      8i
                      9 1 ', Dated: November 27, 2019                 RUTAN &TUCKER,LLP
                                                                      MICHAEL D. ADAMS
                 10                                                   ALEJANDRO S. ANGULO
                                                                      MEREDITH L. WILLIAMS
                 11
                 12                                                   By:         /s/Alejandro S. Angulo
                                                                            Alejandro S. Angulo
                 13                                                         Attorn~e~ys for Defendant
                                                                            LULAROE,LLC
                 14
                 15 Dated: November 27, 2019                          DONIGER / BURROUGHS
                                                                      STEPHEN M.DOr1IGER
                 16                                                   SCOTT ALAN BURROUGHS
                                                                      TREVOR W.BARRET
                 17
                 18                                                   By:        /s/ Trevor W. Barrett
                                                                            Trevor W.Barrett
                 19                                                         Attorneys for Plaintiff
                                                                            iJNICOLORS,INC.
                20
                21
                22
                23
                24
                25
                26
                27
                28
RUtan 8 Tuckl~, LlP                                                                    Case No. 2:19-cv-06103 CJC(PJWx)
 edomeys at law                                                                              [PROPOSED]STIPi1LATED
                          2835/033910-0020
                          iaaoziov.i ai imn9                         -14-                         PROTECTIVE ORDF_.R
          Case 2:19-cv-06103-CJC-F.,,N Document 27 Filed 11/27/19 Page 15 of 16 Page ID #:110



                      1                             L.R. 5-4.3.4 Attestation Regarding Signature
                      2             The electronic filer attest that all other signatories listed, and on whose behalf
                      3 the filing is submitted, concur in the filing's content and have authorized the filing.
                      4
                          Dated: November 27, 2019                         By: /.s/Aleiandrn .S. Ang~n
                      5                                                       Alejandro S. Angulo
                  6
                      7
                                    FOR GOOD CAUSE SHOWN,IT IS O                   EKED.
                      8
                  9
                          Dated:         '?i   `~      ~             By          ~i~~~              ~    Gti,~~'d "~
                 10
                                                                            Honorable
                 11                                                         United States~is~ric't Judge
                 12                                                                    ~~~~a~
                 13
                 14~
                 15~
                 16
                 17
                 18
                 19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Ruun a. Tu~kor, LLP                                                                       Case No. 2:19-cv-06103 CJC(PJWx)
 attorneys at lew                                                                               [PROPOSED]STIPULATED
                          2835/033910-0020
                          taaozia~.i ei imn9                              -15-                       PROTECTIVE ORDER
          Case 2:19-cv-06103-CJC-F..~J Document 27 ~~iled 11/27/19 Paye 16 of 16 Page ID #:111



                      1                                            EXHIBIT A
                      2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3
                      4             7,                                        [print or type full name], of
                      5                                                  [full address], declare under penalty of
                     6 perjury that I have read in its entirety and understand the Stipulated Protective Order
                      7 ~ I that was issued by the United States District Court for the Central District of
                      8 California on                        [date] in the case of Unicolors, Inc. v. Dollar General
                      9 Corporation et al., Case No. 2:19-cv-06103 CJC(PJWx). I agree to comply with and
                 10 to be bound by all the terms ofthis Stipulated Protective Order and I understand and
                 1 1 acknowledge that failure to so comply could expose me to sanctions and punishment
                 12 in the nature of contempt. I solemnly promise that I will not disclose in any manner
                 13 any information or item that is subject to this Stipulated Protective Order to any
                 14 person or entity except in strict compliance with the provisions of this Order.
                 15                 Y further agree to submit to the jurisdiction of the United States District Court
                 16 for the Central District of California for the purpose of enforcing the terms of this
                 17 Stipulated Protective Order, even if such enforcement proceedings occur after
                 18 termination of this action. I hereby appoint                                               [print or
                 19 type full name] of                                                               [print or type
                20 full address and telephone number] as my California agent for service of process in
                21 connection with this action or any proceedings related to enforcement of this
                22 Stipulated Protective Order.
                23
                24 Date:
                25 City and State where sworn and signed:
                26
                27 Printed name:
                28 Signature:
Rutan 8 Tucker, LLP                                                                       Case No. 2:19-cv-06103 CJC(PJWx)
 attorneys of la~v
                          2835/033910-0020
                                                                                                [PROPOSED]STIPULATED
                          waozio9.i ai imn9                            -16-                          PROTECTIVE ORDER
